EXHIBIT 10.2 CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment") is entered into as of April 17, 2009, by and between SUNPOWER CORPORATION, a Delaware corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"). RECITALS WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and conditions of that certain Amended and Restated Credit Agreement between Borrower and Bank dated as of March 20, 2009, as amended from time to time ("Credit Agreement"). WHEREAS, Bank and Borrower have agreed to certain changes in the terms and conditions set forth in the Credit Agreement and have agreed to amend the Credit Agreement to reflect said changes. NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Credit Agreement and certain other of the Loan Documents shall be amended as follows: 1.The following defined terms and their respective definitions are hereby deemed incorporated into the Credit Agreement: “Approved Currency” means (a) the lawful currency of the United States, Great Britain, Canada, Japan, Australia, or of any of the Participating Member States introduced in accordance with the EMU Legislation, or (b) any other currency approved by Bank in its sole discretion. “L/C Line Commitment Amount” means the Dollar Equivalent Amount of $150,000,000.00. “L/C Line Exposure” means the aggregate Dollar Equivalent Amount available to be drawn under Letters of Credit plus the Dollar Equivalent Amount drawn and not yet reimbursed under Letters of Credit. “Line of Credit Commitment Amount” means the Dollar Equivalent Amount of $50,000,000.00. “Line of Credit Exposure” means the aggregate of the outstanding principal balance of advances outstanding under the Line of Credit, plus the aggregate Dollar Equivalent Amount available to be drawn under Subfeature Letters of Credit plus the Dollar Equivalent Amount drawn and not yet reimbursed under Subfeature Letters of Credit. “Dollar Equivalent Amount” means, at any time, (a) with respect to any amount denominated in Dollars, such amount, and (b) with respect to any amount denominated in a currency other than Dollars, the equivalent amount thereof in Dollars as determined by Bank at such time on the basis of the Spot Rate (determined in respect of the most recent Revaluation Date) for the purchase of Dollars with the applicable Approved Currency.The term “Equivalent Amount” as used with respect to determining the equivalent amount of a currency in a currency -1- other than Dollars shall have the same meaning except that the other currency shall be substituted for Dollars in the foregoing definition. “Dollars” means the lawful currency of the United States of America. “EMU Legislation” means the legislative measures of the European Council for the introduction of, changeover to or operation of a single or unified European currency. “Participating Member State” means each state so described in any EMU Legislation. “Revaluation Date” means each of the following: (a) each date on which an Approved Currency-denominated Subfeature Letter of Credit or Letter of Credit, as applicable, is issued or renewed, (b) the last Business Day of each month,and (c) if an Event of Default under any of the Loan Documents has occurred and is continuing, such additional dates as Bank may determine. “Spot Rate” for Dollars or another Approved Currency means the rate quoted by the Bank as the spot rate for the purchase by the Bank of such currency with the other currency through its foreign exchange desk (San Francisco time) on the date two Business Days prior to the date as of which the foreign exchange computation is made. 2.Section 1.1 is hereby amended to read as follows: “SECTION 1.1.LINE OF CREDIT. (a) Line of Credit.Subject to the terms and conditions of this Agreement, Bank hereby agrees to make advances (in Dollars only) to and issue Subfeature Letters of Credit (as defined and described below) for the account of Borrower from time to time up to and including March 27, 2010, not to exceed at any time the Line of Credit Commitment Amount (the "Line of Credit"), the proceeds of which shall be used for working capital and other corporate requirements.Borrower's obligation to repay advances under the Line of Credit shall be evidenced by a promissory note dated as of March 20, 2009 ("Line of Credit Note"), all terms of which are incorporated herein by this reference. (b) Letter of Credit Subfeature.As a subfeature under the Line of Credit, Bank agrees from time to time during the term thereof to issue or cause an affiliate to issue standby letters of credit (denominated in an Approved Currency) for the account of Borrower (each, a "Subfeature Letter of Credit" and collectively, "Subfeature Letters of Credit"); provided however, that the Line of Credit Exposure shall not at any time exceed the Line of Credit Commitment Amount.The form and substance of each Subfeature Letter of Credit shall be subject to approval by Bank, in its sole discretion.Each Subfeature Letter of Credit shall be issued for an initial term not to exceed three hundred sixty-five (365) days, as designated by Borrower; provided however, that if Borrower requests that Bank issue a Subfeature Letter of Credit hereunder with a final expiration subsequent to the maturity date of the Line of Credit, such Subfeature Letter of Credit shall provide for automatic renewals of the expiration date thereof (up to the final expiration date thereof, to be agreed upon by Bank and Borrower) subject to Bank’s right to prevent any such renewal from occurring by sending notice to that effect to the beneficiary not less than 60 days prior to the initial (or any extended) expiration date.The undrawn amount of all Subfeature Letters of Credit shall be reserved under the Line of Credit and shall not be available for borrowings thereunder.Each Subfeature Letter of -2- Credit shall be subject to the additional terms and conditions of the Standby Letter of Credit Agreement previously executed by Borrower and of applications and any related documents required by Bank in connection with the issuance thereof.Each drawing paid under a Subfeature Letter of Credit shall be deemed an advance under the Line of Credit and shall be repaid by Borrower in accordance with the terms and conditions of this Agreement applicable to such advances; provided however, that if advances under the Line of Credit are not available, for any reason, at the time any drawing is paid, then Borrower shall immediately pay to Bank the full amount drawn, together with interest thereon from the date such drawing is paid to the date such amount is fully repaid by Borrower, at the rate of interest applicable to advances under the Line of Credit.In such event Borrower agrees that Bank, in its sole discretion, may debit any account maintained by Borrower with Bank for the amount of any such drawing.In the event that any Subfeature Letters of Credit remain outstanding on the maturity date of the Line of Credit (and the Line of Credit has not been renewed or extended), Borrower shall on demand by Bank deliver to Bank cash or cash equivalents acceptable to Bank, to be maintained in an account at Bank (including at its Cayman Islands Branch) to be maintained separate and apart from any account which secures the Letter of Credit Line (the “Line of Credit Cash Collateral Account”), in the aggregate Dollar Equivalent Amount then available to be drawn under such outstanding Subfeature Letter of Credit (plus the amount drawn and not yet reimbursed under Subfeature Letters of Credit) in which Bank is granted a possessory security interest of first priority. (b) Borrowing and Repayment.Borrower may from time to time during the term of the Line of Credit borrow, partially or wholly repay its outstanding borrowings, and reborrow, subject to all of the limitations, terms and conditions contained herein or in the Line of Credit Note; provided however, that the total outstanding borrowings under the Line of Credit shall not at any time exceed the maximum principal amount available thereunder, as set forth above, subject to the terms of Section 1.2(d). (c)Spot Rate Determination.Bank will determine the Spot Rate as of each Revaluation Date to be used for calculating Dollar Equivalent Amounts of Foreign-denominated Subfeature Letters of Credit.Such Spot Rate will become effective as of such Revaluation Date and will be the Spot Rate employed in converting any amounts between the applicable currencies until the next Revaluation Date to occur. (d)Limitations.If Bank notifies Borrower at any time that the Line of Credit Exposure at such time exceeds 100% of the Line of Credit Commitment Amount, Borrower will either prepay advances under the Line of Credit in an aggregate amount sufficient to reduce such Line of Credit Exposure as of such date of prepayment to an amount not to exceed 100% of the Line of Credit Commitment Amount and/or to deposit Dollars in an amount equal to 110% of such excess into a Line of Credit Cash Collateral Account.” 3.Section 1.2 is hereby amended to read as follows: “SECTION 1.2.LETTER OF CREDIT LINE. (a) Letter of Credit Line.Subject to the terms and conditions of this Agreement, Bank hereby agrees to establish a letter of credit line (“Letter of Credit Line”) under which Bank shall issue or cause an affiliate to issue commercial and standby letters of credit (denominated in an Approved Currency) for the account of Borrower to finance -3- working capital and other corporate requirements (each, a "Letter of Credit" and collectively, "Letters of Credit") from time to time up to and including March 27, 2014; provided however, that the aggregate of all undrawn amounts, and all amounts drawn and unreimbursed, under any Letters of Credit issued under the Letter of Credit Line shall not at any time exceed the L/C Line Commitment Amount.The form and substance of each Letter of Credit shall be subject to approval by Bank, in its sole discretion.Each Letter of Credit shall be issued for a term not to extend beyond March 27, 2014, as designated by Borrower.Each Letter of Credit shall be subject to the additional terms of the Commercial and Standby Letter of Credit Agreements, as applicable, to be dated as of the date of their respective execution, applications thereunder, and any related documents required by Bank in connection with the issuance thereof (each, a "Letter of Credit Agreement").Bank shall be under no obligation to issue any Letter of Credit if, following its issuance, the Required Collateral Value would be less than the amount required under the Second Amended and Restated Joint Addendum to Amended and Restated Security Agreement (Deposits Account) and Security Agreement (Securities Account) dated as of April 17, 2009 - (the “Addendum”) (b) Repayment of Drafts.Each drawing paid under any Letter of Credit shall be repaid by Borrower in accordance with the provisions of the applicable Letter of Credit Agreement. (c)Spot Rate Determination.Bank will determine the Spot Rate as of each Revaluation Date to be used for calculating Dollar Equivalent Amounts of Letters of Credit denominated in Approved
